     Case 1:20-cv-00968-DAD-BAM Document 14 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ARMENTA,                                   Case No. 1:20-cv-00968-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         STATE A CLAIM
14    BURNS, et al.,
                                                         (Doc. No. 13)
15                       Defendants.
16

17           Plaintiff Richard Armenta is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 30, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint and issued findings and recommendations recommending that this action be dismissed

22   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

23   13.) Those findings and recommendations were served on plaintiff and contained notice that any

24   objections thereto were to be filed within fourteen (14) days after service. (Id. at 9.) Plaintiff has

25   not filed objections, and the deadline to do so has expired.

26           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

28   /////
                                                        1
     Case 1:20-cv-00968-DAD-BAM Document 14 Filed 11/10/20 Page 2 of 2


 1   magistrate judge’s findings and recommendations are supported by the record and by proper

 2   analysis.

 3          Accordingly,

 4      1. The findings and recommendations issued on September 30, 2020, (Doc. No. 13), are

 5          adopted in full;

 6      2. This action is dismissed, with prejudice, due to plaintiff’s failure to state a cognizable

 7          claim upon which relief may be granted; and

 8      3. The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:    November 9, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
